DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)    
Claims 1-2, 4-5, 8, 10-12, 17, 20, 23, and 25-27 are rejected under 35 U.S.C. 103 as being un-patentable over Petersson et al Patent Application No. :( US 2016/0373920 A1) hereinafter referred as Petersson, in view of Merrien Patent Application No. :( US 2012/0190354 A1) hereinafter referred as Merrien.
For claim 1, Petersson teaches a method for handling a subscription profile for a subscriber entity, the method being performed by a subscription management entity, the method comprising: 
the subscription management entity, which is separate from the subscriber entity  (paragraph [0007], lines 1-10)- (paragraph [0008], lines 1-5)( these two paragraphs discloses the subscription management  that contains a SM-SR and SM-DP that are different when are actuating with the subscriber entities such as cellular mobile), obtaining a request transmitted by  a mobile network operator (MNO) entity to configure the subscription profile for the subscriber entity (step 1 fig. 3 part 1)  (paragraph [0050], lines 1-13) and (paragraph [0052], lines 1-8) and (paragraph [0041], lines 1-6), wherein the request  transmitted by the MNO entity to configure the subscription profile for the subscriber entity (step 1 fig. 3 part 1) (paragraph [0052], lines 1-13);  after configuring the subscription profile, providing to the MNO entity an indication of the PIN/PUK being configured in the subscription profile (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN1 that are customized by the user).  However, Petersson disclose all the subject matter of the claimed invention with the exemption of the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as recited in claim 1.
Merrien from the same or analogous art teaches the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168]); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity (paragraphs [0169]-[0171]).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as taught by Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity can be modify/implemented by combining the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security. 
For claim 2, Petersson teaches the method, wherein the request transmitted by the MNO entity comprises an indication that the subscription profile is to be configured with the customized code (paragraph [0013], lines 4-16).
For claim 4, Petersson teaches the method, wherein the indication is the customized code itself (paragraph [0066], lines 1-2 under the records the customer number assigned the number to a customer in alphanumeric value).  
For claim 5, Petersson disclose all the subject matter of the claimed invention with the exemption of the information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity as recited in claim 5.
Merrien from the same or analogous art teaches the  information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity (paragraph [0116]-[0124],  lines 1-6) (paragraph [0134], lines 1-6) and (paragraph [0139] and [0144], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity as taught by Merrien into the managing network connectivity  of a device comprising and embedded of Petersson.   
The information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity can be modify/implemented by combining the information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security.
For claim 8, Petersson teaches the method, wherein the request transmitted by the MNO entity  further comprises an indication of how to distribute the customized code to the subscriber entity (paragraph [0044]-[0045], lines 1-6).   
For claim 10, Petersson teaches the method, wherein the indication in the request transmitted by the MNO entity is defines the customized code to be distributed to the subscriber entity not from the subscription management entity (paragraph [0068], lines 1-5). 
For claim 11, Petersson teaches the method, wherein the indication defines the customized code to be distributed to the subscriber entity(paragraph [0045]-[0047], lines 1-5).    
For claim 12, Petersson teaches the method, the method further comprising: obtaining a request for download of the subscription profile from the subscriber entity (paragraph [0029], lines 1-12); and4371 of PCT/EP2017/077577 Preliminary Amendment Attorney Docket: 3602-1952US1 providing the customized code to the subscriber entity during the download of the subscription profile to the subscriber entity (paragraph [0049]-[0050], lines 1-12). 
For claim 17, Petersson teaches the method, wherein the customized code is different from "0000" and "1234" (paragraph [0066], lines 1-2 also the field records  under customer number which is different from "0000" and "1234").   
For claim 20, Petersson teaches a subscription management entity for handling a subscription profile for a subscriber entity, the subscription management entity
processing circuitry; and
5371 of PCT/EP2017/077577Preliminary Amendment Attorney Docket: 3602-1952US1a storage medium storing instructions that, when executed by the processing circuitry, cause the subscription management entity to:
 obtain a request transmitted by  a mobile network operator MNO entity to configure the subscription profile for the subscriber entity (step 1 fig. 3 part 1)  (paragraph [0050], lines 1-13) and (paragraph [0052], lines 1-8);
configure the subscription profile with the customized code for the subscriber entity (paragraph [0052], lines 1-13) and 
provide to the MNO entity  an indication of the customized code being configured in the subscription (paragraph [0069], lines 1-3), wherein 
the customized code comprises a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN).  However, Petersson disclose all the subject matter of the claimed invention with the exemption of the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as recited in claim 20.
Merrien from the same or analogous art teaches the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168]); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity (paragraphs [0169]-[0171]).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as taught by Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity can be modify/implemented by combining the transmitted MNO entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security. 
For claim 23, Petersson teaches a computer program product comprising a non-transitory computer readable storage medium storing a computer program for handling a subscription profile for a subscriber entity, the computer program comprising computer code which, when run on processing circuitry of a subscription management entity, causes the subscription management entity to: 
obtain a request transmitted by  a mobile network operator MNO entity to configure the subscription profile for the subscriber entity (step 1 fig. 3 part 1)  (paragraph [0050], lines 1-13) and (paragraph [0052], lines 1-8);
configure the subscription profile with the customized code for the subscriber entity (paragraph [0052], lines 1-13) and 
provide to the MNO entity  an indication of the customized code being configured in the subscription profile (paragraph [0069], lines 1-3), wherein 
the customized code comprises a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN).  However, Petersson disclose all the subject matter of the claimed invention with the exemption of the request transmitted by the MNO entity to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as recited in claim 23.
Merrien from the same or analogous art teaches the request transmitted by the MNO entity to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168]); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity (paragraphs [0169]-[0171]).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use request transmitted by the MNO entity to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as taught by Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The request transmitted by the MNO entity to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity can be modify/implemented by combining the request transmitted by the MNO entity to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security. 
For claim 25, Petersson teaches a method for handling a subscription profile for a subscriber entity, the method being performed by a subscription management entity, the method comprising:
the subscription management entity obtaining a request to configure the subscription profile for the subscriber entity(paragraph [0007], lines 1-10)- (paragraph [0008], lines 1-5)( these two paragraphs discloses the subscription management  that contains a SM-SR and SM-DP that are different when are actuating with the subscriber entities such as cellular mobile), wherein the request to configure the subscription profile for the subscriber entity was transmitted by a mobile network operator (MNO) entity (paragraph [0021], lines 1-6) and (paragraph [0041], lines 1-6)  
the request transmitted by the MNO entity to configure the subscription profile for the subscriber entity(step 1 fig. 3 part 1)  (paragraph [0050], lines 1-13) and (paragraph [0052], lines 1-8); and
 after configuring the subscription profile, providing to MNO entity an indication of the PIN/PUK being configured in the subscription profile (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN1 that are customized by the user)5Application No. 16/759,285Attorney Docket: 3602-1952US1; 
in response toobtaining the request transmitted by the MNO to configure the subscription profile for the subscriber entity (step 1 fig. 3 part 1)  (paragraph [0050], lines 1-13) and (paragraph [0052], lines 1-8). However, Petersson disclose all the subject matter of the claimed invention with the exemption of the comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity; configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as recited in claim 25.
Merrien from the same or analogous art teaches the comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168]); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity (paragraphs [0169]-[0171]).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity; configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as taught by Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity; configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity can be modify/implemented by combining the comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity; configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security. 
For claim 26, Petersson teaches a subscription management entity for handling a subscription profile for a 5U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1subscriber entity, the subscription management entity comprising: processing circuitry; and a storage medium storing instructions that, when executed by the processing circuitry, cause the subscription management entity to perform the method (paragraphs [0016], [0065] and [0070], lines 1-5). 
 For claim 27, Petersson teaches a computer program product comprising a non-transitory computer readable storage medium storing a computer program for handling a subscription profile for a subscriber entity, the computer program comprising computer code which, when run on processing circuitry of a subscription management entity, causes the subscription management entity to perform the method (paragraphs [0023], [0033] and [0075], lines 1-9).  
 Claims 13-16, 18 are rejected under 35 U.S.C. 103 as being un-patentable over Petersson et al Patent Application No. :( US 2016/0373920 A1) hereinafter referred as Petersson, in view of Merrien Patent Application No. :( US 2012/0190354 A1) hereinafter referred as Merrien, in further view of GSMA RSP Technical Specification Version 2.2 01 September 2017 Patent Application No. :( US 2016/0373920 A1) hereinafter referred as GSMA.
For claim 13, Petersson disclose all the subject matter of the claimed invention with the exemption of the customized code is provided to the subscriber entity as profile metadata during the profile download as recited in claim 13.
GSMA from the same or analogous art teaches the customized code is provided to the subscriber entity as profile metadata during the profile download (under figure 12  Sub-procedure Profile Download and Installation - Download Rejection Start Conditions lines 1-6 page 65).  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the customized code is provided to the subscriber entity as profile metadata during the profile download as taught by GSMA into the managing network connectivity  of a device comprising and embedded of Petersson.   
The customized code is provided to the subscriber entity as profile metadata during the profile download can be modify/implemented by combining the customized code is provided to the subscriber entity as profile metadata during the profile download with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in GSMA, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata. The Metadata provides information about other data that is included too, becoming the method device more efficient and reliable. 
For claim 14, Petersson disclose all the subject matter of the claimed invention with the exemption of the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message as recited in claim 14.
GSMA from the same or analogous art teaches the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message (under 3.1.3.1 there is an ES9+.download Order to the SM-DP+ page 64). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message as taught by GSMA into the managing network connectivity  of a device comprising and embedded of Petersson.   
The customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message can be modify/implemented by combining the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the customized code provided to the subscriber entity   that will help the authentication and interaction with the device more efficient and reliable for a better communication.
For claim 15, Petersson disclose all the subject matter of the claimed invention with the exemption of the request transmitted by the MNO entity  is received in an ES2+.DownloadOrder API call message as recited in claim 15.
GSMA from the same or analogous art teaches the request transmitted by the MNO entity  is received in an ES2+.DownloadOrder API call message (under 3.1.1 figure 9 there is an ES2+.download Order to the SM-DP+ page 49).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the request transmitted by the MNO entity is received in an ES2+.DownloadOrder API call message as taught by GSMA into the managing network connectivity of a device comprising and embedded of Petersson.   
The request transmitted by the MNO entity is received in an ES2+.DownloadOrder API call message can be modify/implemented by combining the request transmitted by the MNO entity  is received in an ES2+.DownloadOrder API call message with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the ES2+.DownloadOrder API call message that will to manage the communication more efficiently becoming more reliable.
For claim 16, Petersson disclose all the subject matter of the claimed invention with the exemption of the response is provided in an ES2+.DownloadOrder response message as recited in claim 16.
GSMA from the same or analogous art teaches the response is provided in an ES2+.DownloadOrder response message (under 3.1.1 figure 9 there is an ES2+.Confirm Order to the SM-DP+ page 49).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the response is provided in an ES2+.DownloadOrder response message as taught by GSMA into the managing network connectivity of a device comprising and embedded of Petersson.   
The response is provided in an ES2+.DownloadOrder response message can be modify/implemented by combining the response is provided in an ES2+.DownloadOrder response message with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the ES2+.DownloadOrder API call message that will to manage the communication more efficiently becoming more reliable.
For claim 18, Petersson disclose all the subject matter of the claimed invention with the exemption of the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity as recited in claim 18.
GSMA from the same or analogous art teaches the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity (under 3.1.1 figure 9 there is a SM-DP+ entity page 49). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity  as taught by GSMA into the managing network connectivity  of a device comprising and embedded of Petersson.   
The subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity   can be modify/implemented by combining the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the subscription manager data preparation which operators use to securely encrypt their operator credentials ready for over the air installation within the SIM. The SM-DP+ entity will help the communication transmitting the information more efficiently and secure the information in a transmission becoming more reliable.
Allowable Subject Matter
Claim 9 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/17/2007, with respect to claims 1 and 10 have been fully considered but they are not persuasive. 
Applicant asserts that Petersson and neither Merrien do not teach in claims 1, 20, 23 and 25, “obtaining a request transmitted by a mobile network operator (MNO) entity to configure the subscription profile for the subscriber entity, wherein the request transmitted by the MNO entity to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK)”.However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Petersson and Merrien teach “obtaining a request transmitted by a mobile network operator (MNO) entity to configure the subscription profile for the subscriber entity, wherein the request transmitted by the MNO entity to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK)”. 
Petersson  discloses the device connectivity management node 10 may operate by an MNO to which a customer of a particular cellular device subscribes. The eUICC-ID of the eUICC accommodated in the cellular device, and the smsr-ID of the SM-SR entity to which the cellular device is to be connected, are known by the MNO. It also  acquire an identity of at least one SM-SR entity  which is provided in an eUICC data file. The MNO sends a "Profile Download request" to the SM-DP. In the proposed solution either the MNO, or the MNO on behalf of its Enterprise customer, has during time at subscription profile ordering, prior this step see further below, got hold of the SM-DP address for the referred eUICC. Optionally, the SM-SR address is also given at same subscription profile ordering or preferable during eUICC ordering process. Note that the subscription profile ordering process follows the eUICC ordering process. The request includes the relevant information to allow the identification of the SM-SR, the target eUICC-ID, and the ICCID. Optionally, the MNO may also request the SM-DP to enable the profile once it is downloaded and installed. Merrien teaches the personalization which is the  action of designing or producing something to meet someone's individual requirements. This change produced in the personalization is in a confidential data but this confidential data, is part of the someone’s profile that is being customized. The confidential personalization data  associated with PIN and PUK are delivered or retrieve to the customer. Once the PIN and PUK is configured. The security  policy may comprise an access to the personalized data  allowing retrieve the PIN/PUK in a limit in  time. It guarantee that only this user will have access to the confidential data. Therefore, the configuration of the subscription profile comprises a customized data containing  a PIN and PUK.
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642